DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yochai et al. (US PGPUB 2012/0066469) in view of Reed et al. (US PGPUB 2020/0065192).
With regard to Claim 1 Yochai teaches an apparatus comprising:
a storage system comprising a plurality of storage devices and a storage controller ([0057] “Certain embodiments of the present invention are applicable to the architecture of a computer system described with reference to FIG. 1”);

to receive a delete instruction for a storage volume; responsive to receipt of the delete instruction, to suspend any further changes to address metadata for the storage volume, and to delete the storage volume while also at least temporarily maintaining its data pages ([0098] “When a user issues a ‘virtual deleting’ for a given LU in the system, the system may perform the atomic phase of the deletion process (as described above) for that LU, so that the LU is de-allocated from the IVAS and is made unavailable to clients. However, the background deletion process is delayed, so that the allocations in IVAS and PVAS (and, accordingly, physical space) and the Internal-to-Physical Virtual Address Mapping are kept temporarily unchanged.”);
to receive an undelete instruction for the deleted storage volume; responsive to receipt of the undelete instruction to recover the storage volume utilizing the address metadata ([0098] “the user may instantly un-delete the virtually deleted LU, by just re-configuring the respective LU in IVAS as ‘undeleted’. Likewise, the ‘virtual deleting’ may be implemented for snapshots and other logical objects.”);
wherein the storage controller comprises at least one processing device comprising a processor coupled to a memory (See Fig. 1, wherein, [0048] “The storage system comprises a storage control layer 103 comprising one or more appropriate storage control devices operatively coupled to the plurality of host computers and a plurality of data storage devices 104-1-104-n constituting a physical storage space optionally distributed over one or more storage nodes, wherein the storage control layer is operable to control interface operations (including I/O operations) therebetween,” wherein the ‘storage control layer 103’ must 

With further regard to claim 1, Yochai does not teach the transferring and retrieving of address metadata as described in claim 1. Reed teaches
to transfer the address metadata for the storage volume to persistent storage, to store a pointer to the transferred address metadata in association with an identifier of the storage volume ([0041] “When a data set 306 is deleted, control information (VTOC records, VVDS records, catalog information, etc.) associated with the data set 306b is typically deleted. Instead of deleting this control information, systems and methods in accordance with the invention may gather this control information and save it as metadata in the recovery area 400.” [0042] “information that identifies the deleted data set 306, such as data set name, volume serial number of the volume 300 that the data set 306 resides on, and the like. Using this identifying information, systems and methods in accordance with the invention may attempt to locate metadata associated with the deleted data set 306b in the recovery area 400,” wherein the “identifying information” comprises “an identifier of the storage volume” and is disclosed as including some form of “pointer to the transferred address metadata”.),
responsive to receipt of the undelete instruction, to retrieve the address metadata from persistent storage and to recover the storage volume utilizing the address metadata ([0042] “Using metadata in the recovery area 400, systems and methods in accordance with the invention may, when an appropriate instruction is received, ‘undelete’ (i.e., recover) a deleted data set 306 … Using this identifying information, systems and methods in accordance with the 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the apparatus as disclosed by Yochai with the transferring and retrieving of address metadata as taught by Reed in order to enable data recovery since “a user may intentionally delete one or more data sets 306 from a volume 300, only to discover later that the data sets 306 are needed or were deleted in error” (Reed [0037]).

With regard to Claim 2, Yochai in view of Reed teaches all the limitations of Claim 1 as described above. Yochai further teaches wherein the storage volume comprises at least one logical storage volume comprising at least a portion of a physical storage space of one or more of the storage devices ([0082] “in FIG. 5 the user has defined logical volume LU3 of 0.5 TB size and then has generated a snapshot of LU3, here defined as logical volume LU4 (with the same size). Accordingly, IVAS allocation table illustrates allocations of respective ranges 401-405 in IVAS. Ranges 401 and 402 have corresponding ranges 411 and 412 allocated in the PVAS allocation table. Ranges 404 and 405 in IVAS correspond to a common range 414 allocated in PVAS.”).



With regard to Claim 4, Yochai in view of Reed teaches all the limitations of Claim 3 as described above. Yochai further teaches wherein the one or more specified undelete conditions for the storage volume include a time-based undelete condition which requires that the undelete instruction be received within a designated period of time relative to deletion of the storage volume ([0099] “The metadata characterizing the allocations in IVAS and PVAS may be kept in the system in accordance with pre-defined policies. Thus, for instance, the system may be adapted to perform the background deletion process (as described above) 24 hours after the atomic phase was completed for the LU.”).

With regard to Claim 5, Yochai in view of Reed teaches all the limitations of Claim 1 as described above. Yochai further teaches wherein the storage controller is further configured to start an expiration timer in conjunction with the deletion of the storage volume, and responsive to the undelete instruction being received after a specified expiration time of the expiration 

With regard to Claim 7, Yochai in view of Reed teaches all the limitations of Claim 1 as described above. Yochai further teaches wherein the address metadata comprises at least a portion of one or more logical layer mapping tables that map logical addresses of respective ones of the data pages of the storage volume to corresponding content-based signatures of the respective data pages ([0013] “an allocation module operatively coupled to the first virtual layer and to the second virtual layer and operable to provide mapping between Internal Virtual Address Space and Physical Virtual Address Space wherein each address in said Physical Virtual Address Space has at least one corresponding address in said Internal Virtual Address Space”).

With regard to Claim 10, Yochai in view of Reed teaches all the limitations of Claim 1 as described above. Reed further teaches wherein the address metadata for the storage volume is stored in the memory prior to its transfer to the persistent storage and further wherein the pointer to the transferred address metadata is stored in the memory in association with the identifier of the storage volume as a replacement for the transferred address metadata previously stored in the memory ([0041] “When a data set 306 is deleted, control information (VTOC records, VVDS records, catalog information, etc.) associated with the data set 306b is typically deleted. Instead of deleting this control information, systems and methods in 

With regard to Claim 11, Yochai in view of Reed teaches all the limitations of Claim 1 as described above. Yochai further teaches wherein the storage controller is further configured: to detect a condition under which it is necessary to release physical storage space still occupied by at least a subset of the data pages of the deleted storage volume; to retrieve the address metadata from the persistent storage; and to release the physical storage space still occupied at least a subset of the data pages of the deleted storage volume by executing reference count decrementing operations utilizing the address metadata; wherein the undelete instruction for the deleted storage volume is rejected if received after the release of the physical storage space ([0099] “In certain embodiments of the invention the period of time established for initiating the background deletion process may be adapted to different types of clients (e.g. longer times for VIP users, longer types for VIP applications, etc.). Likewise, the period may be dynamically adapted for individual volumes or be system-wide, according to availability of resources in the storage system, etc.”).

With regard to Claim 12, Yochai in view of Reed teaches all the limitations of Claim 1 as described above. Yochai further teaches wherein the storage system is implemented in the form of a clustered storage system comprising a plurality of nodes, each of at least a subset of the nodes comprising: a processor coupled to a memory; and a set of processing modules configured to communicate over one or more networks with corresponding sets of processing modules on other ones of the nodes ([0012] “a virtual storage system control apparatus comprising a plurality of storage device control sections that assign virtual volumes to the storage devices of the virtual storage cluster”).

With regard to Claim 13, Yochai in view of Reed teaches all the limitations of Claim 12 as described above. Yochai further teaches wherein the sets of processing modules collectively comprise at least a portion of a distributed implementation of the storage controller of the storage system ([0013] “PVAS may be further configured to represent a concatenation RAID Groups distributed over the storage devices.”)

With regard to Claim 14, Yochai in view of Reed teaches all the limitations of Claim 12 as described above. Yochai further teaches wherein the storage controller comprises at least one system-wide management module implemented as part of the set of processing modules on a corresponding one of the nodes ([0058] “Referring to FIG. 2, there is schematically illustrated control layer 201 configured in accordance with certain embodiments of the present invention. The virtual presentation of entire physical storage space is provided through creation and .

Claims 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yochai in view of Reed, and further in view of Common Knowledge in the Art.
With regard to Claim 6 and 8-9, the Office notes that it is common knowledge in the art to confirm that no operations necessitating changes to the storage volume are present in a write journal of the storage system prior to suspending any further changes to address metadata for the storage volume, transferring the address metadata for the storage volume to persistent storage, and deleting the storage volume, as well as utilizing hash tables, hash digests and pointers, and Official notice of such is taken.

With regard to Claims 15-20, these claims are equivalent in scope to one or more of Claims 1-14 rejected above, merely having a different independent claim type, and as such Claims 15-20 are respectively rejected under the same grounds and for the same reasons as discussed above with regard to the one or more Claims 1-14. 

Response to Arguments
Applicant’s arguments with respect to Claims 1-20 have been fully considered but are moot in view of the new ground(s) of rejection as set forth above. It is noted that Applicant's arguments are directed towards limitations newly added via amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J SIMONETTI whose telephone number is (571)270-7702.  The examiner can normally be reached on Monday-Thursday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J SIMONETTI/             Primary Examiner, Art Unit 2137
May 19, 2021